The opinion of the Court was delivered by
Lewis, C. J.
On the 14th August, 1837, William Irvine held bonds against John Clarke, David Porter and others, the first of which was payable 14th August, 1838, the second 14th August, 1839, and the third 14th August, 1840. In an action brought by Irvine, Porter pleaded his discharge under the bankrupt law, and on the 14th November, 1843, a nolle prosequi was entered as to *142Porter, and judgment was afterwards confessed by the other defendants in the suit. In 1849, Clarke paid more than his proportion of the debt, and in 1850 brought this action for contribution. The question is, whether Porter’s discharge, under the bankrupt law, is a defence. Notwithstanding the cases of Mc-Millen v. Bank of Penn Township, 2 Barr 348, and Cake v. Lewis, 8 Barr 493, theré is no room for doubt on the subject. By the 4th section of the Bankrupt Act, a discharge and certificate is a full and complete discharge of all debts provable under it; and, by the 5th section, all debts not due and payable until a future day, and all uncertain or contingent demands, are provable, to be allowed when they become absolute. Clarke had not paid the money at the time of the discharge, but he was liable to pay it, and he had therefore “a contingent demand,” which was provable, and from which Porter is therefore discharged. If authority be required for this construction of the Act of Congress, we have it in the case of Mace v. Wells, 7 How. 273, decided by the Supreme Court of the United States. As this is a question of ultimate federal cognisance, and no conflict of jurisdiction is involved, the decision of that Court is conclusive. Its authority on the point in question has been fully acquiesced in by this Court in the subsequent cases of Fulwood v. Bushfield, 2 Harris 90, and Stone v. Miller, 4 Harris 450.
. Judgment amrmed.